               DISTRICT COURT OF THE VIRGIN ISLANDS
               DIVISION OF ST. THOMAS AND ST. JOHN

UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2018-31
                                 )
EZEQUIEL RIVERA GOMEZ aka        )
FRANCISCO MEJIA,                 )
                                 )
               Defendant.        )
                                 )
UNITED STATES OF AMERICA,        )
                                 )
               Plaintiff,        )
                                 )
               v.                )     Criminal No. 2018-32
                                 )
LUIS MIGUEL RECIO-FERNANDEZ,     )
                                 )
               Defendant.        )
                                 )

ATTORNEYS:

Gretchen Shappert, United States Attorney
Everard E. Potter, AUSA
United States Attorney’s Office
St. Thomas, U.S.V.I.
     For the United States of America,

Omodare Jupiter, FPD
Gabriel J. Villegas, AFPD
Office of the Federal Public Defender
St. Thomas, U.S.V.I.
     For Ezequiel Rivera Gomez and Luis Miguel Recio-Fernandez.

                               ORDER
GÓMEZ, J.

      Before the Court are the motions of Ezequiel Rivera Gomez

and Luis Miguel Recio-Fernandez to suppress oral statements and

physical evidence obtained following an alleged illegal seizure.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 2

                   I.    FACTUAL AND PROCEDURAL HISTORY

     The relevant facts in this case that pertain to the motions

before the Court were adduced during the course of an October

29, 2018, omnibus hearing in this matter. The Court heard

testimony from several witnesses, beginning with Customs and

Border Protection (“CBP”) Officer Bryan McCoy (“McCoy”).

     McCoy testified that CBP had received general intelligence

that vessels had been coming from the direction of the British

Virgin Islands and dropping off individuals on the beaches of

St. John. Marine interdiction units reported a steady increase

of such drops and had contact with several vessels.

Additionally, marine interdiction units had reported chasing

vessels to St. John beaches where individuals disembarked the

vessels and evaded officers. CBP also received various calls

from persons generally described by McCoy as local St. Johnians.

The local St. Johnians reported that individuals, who the local

St. Johnians claimed were illegal immigrants, were being dropped

off on the east end of St. John and traveling toward Cruz Bay to

board the ferry to St. Thomas. The local St. Johnians reported

that the purported illegal immigrants were using the last two

scheduled ferry departures from St. John in the evenings.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 3

     McCoy testified that CBP undertook no efforts to verify or

corroborate the tips from the local St. Johnians that the last

two ferries were being used by illegal immigrants to travel from

St. John to St. Thomas:

     THE COURT: And I may have asked you this before, what, if
     anything, did your agency undertake to verify, to
     corroborate that in fact there are illegals on the ferry,
     as opposed to some generalized view that there are people
     who look different on the ferry?

     THE WITNESS: The only thing that we did was the “Operation
     Get a Grip” to verify that.

     THE COURT: Okay. So before you undertook the operation you
     did nothing. Is that correct?

     THE WITNESS: We did nothing to verify that, yes, sir.
     Because I don’t see any other way to verify that, as
     opposed to doing these stops for identification and
     citizenship.

Tr. of Omnibus Hr’g 62:3-15, October 29, 2018. Additionally, the

United States presented no evidence that the individuals dropped

on St. John beaches who then evaded law enforcement were

violating immigration laws as opposed to customs or other laws.1




1 For example, U.S. citizens coming to St. John from the British Virgin
Islands could be returning home. Alternatively, U.S. citizens could be
smuggling drugs or cash. It is reasonable to infer that the latter group of
such individuals would attempt to evade law enforcement. While such citizens
would be in violation of the law, see e.g. 21 U.S.C. § 952, 31 U.S.C. § 5332,
they would not be within the United States illegally. Officer McCoy agreed
that CBP would not have the authority to exclude such individuals from the
United States:
      THE COURT: Officer McCoy, is it the case that a person who is
      legally in the United States has to clear Customs if they come from
      the British Virgin Islands?
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 4

      As a result of the intelligence, the CBP management team

designed an operation that would be launched at the Red Hook

ferry terminal in St. Thomas. The operation, which bore the name

“Operation Get A Grip,” would stop and question all individuals

traveling on the regularly scheduled ferry service that left

from Cruz Bay, St. John, to the Red Hook ferry terminal in St.

Thomas. On August 27, 2018, the operation commenced--

specifically targeting the last two ferries of the night.

      McCoy testified that there was no specific information

about particular individuals on the ferry that night.

      Q: And you didn’t have any specific information that either
      one of my clients that are sitting here today were going to
      be on that ferry on August 27. Is that right?

      A: No one in particular. No, sir.

Tr. of Omnibus Hr’g 27:2-6, October 29, 2018.




      THE WITNESS: That they have to clear customs?
      THE COURT: Yes. If they come from a foreign origination?
      THE WITNESS: Correct.
      THE COURT: Okay. And if they, and if they don’t, that is, a legal
      U.S. Citizen or someone legally in the United States comes from the
      British Virgin Islands and enters St. John or at St. John and they
      don’t clear, they would be in violation of the law that says you
      have to clear. Would that be correct?
      THE WITNESS: Yes, sir.
      THE COURT: But they would otherwise be legally in the country but
      not necessarily within the compliance of the law that requires that
      you clear before you come into the country. Is that correct?
      THE WITNESS: Correct. Because we will never tell a United States
      citizen that they cannot be in the United States.
Tr. of Omnibus Hr’g 20:25-21:21, October 29, 2018.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 5

      On August 27, 2018, at approximately 9:15 p.m., Ezequiel

Rivera Gomez (“Rivera Gomez”) and Luis Miguel Recio-Fernandez

(“Recio-Fernandez”) were each traveling on a regularly scheduled

commercial ferry from the island of St. John in the United

States Virgin Islands to the sister island of St. Thomas in the

United States Virgin Islands.2

      Once the first ferry docked in St. Thomas at the Red Hook

terminal, a CBP supervisor made a general announcement that

passengers should have their identification ready to present to

officers as the passengers disembarked. Five to seven officers

stood on each side of the gangway, forming columns of officers

through which the passengers disembarked. Each officer was

armed. No officer brandished a firearm. As each passenger

disembarked, one of the ten to fourteen officers summoned the

passenger. The passenger stood directly in front of the officer

and presented identification. In a normal tone of voice,

officers asked each passenger to provide details pertaining to

citizenship such as country of birth, citizenship, or current

residence. Each passenger was questioned for 10-15 seconds. The

CBP officers questioned a total of 30-40 passengers who




2 It is unclear whether Rivera Gomez and Recio-Fernandez were traveling
separately or together.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 6

disembarked the ferry. In total, the questioning lasted 20-30

minutes.

     McCoy testified that if a passenger could not present any

identification or satisfy the questioning of the CBP officers,

then the individual would be detained while system checks were

performed. McCoy explicitly stated that if an individual did not

provide the information sought by CBP officers, then that

individual was not free to go:

     THE COURT: Now as I understood your testimony earlier,
     you had testified that if you could not present any
     identification or sufficient information with respect
     to the questioning, with respect to citizenship, then
     you were temporarily detained, set off to the side for
     further questioning. Is that the case?

     THE WITNESS: Yes, sir.

     THE COURT: Okay. So was it your position then that in
     order to be free to go you had to provide certain
     information to you. Is that correct?

     THE WITNESS: Yes, sir.

     THE COURT: Okay. And was anyone told that they could
     refuse to answer your questions or refuse to go
     through the inquiry?

     THE WITNESS: They were not told at the time. No, sir.

     THE COURT: Okay. And the people who were disembarking,
     were they required to be, or was it your requirement
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 7

     that they had to answer your questions failing which
     they would be set aside for further questioning?

     THE WITNESS: Yes, sir.

Tr. of Omnibus Hr’g 62:16-63:12, October 29, 2018. A total of

four to five individuals were detained for further questioning.

     McCoy testified that both Rivera Gomez and Recio-Fernandez

were each questioned by CBP Officer Gamaliel Flores (“Flores”)

as each man disembarked the ferry. Rivera Gomez and Recio-

Fernandez were each questioned about their immigration status.

They were each asked to produce documentation. After further

system checks and fingerprinting, CBP determined that Rivera

Gomez and Recio-Fernandez were not in the United States legally.

Rivera Gomez and Recio-Fernandez were subsequently taken into

custody by Immigration and Customs Enforcement (“ICE”) agents.

     McCoy testified that CBP possessed no particularized

information regarding the presence of illegal immigrant

passengers on the specific ferry that was targeted on August 27,

2018. Rather, CBP was acting on generalized information

regarding use of the ferries by suspected illegal immigrants.

The ferry from which Rivera Gomez and Recio-Fernandez

disembarked was the first and only ferry that was targeted by

CBP officers.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 8

     On September 13, 2018, a federal grand jury returned an

Indictment charging Rivera Gomez with illegally entering the

United States after having been removed in violation of 8 U.S.C.

§ 1326(a)(2) and (b)(2). On the same date, the grand jury also

returned a separate Indictment charging Recio-Fernandez with the

same violation.

     On October 26, 2018, Rivera Gomez and Recio-Fernandez each

moved to suppress statements and physical evidence. Rivera Gomez

and Recio-Fernandez each argue that their arrests were illegal.

                               II.   DISCUSSION

     The Fourth Amendment provides that “[t]he right of the

people to be secure in their persons, houses, papers, and

effects, against unreasonable searches and seizures, shall not

be violated.” U.S. CONST. amend. IV.

     “[A] person has been ‘seized’ within the meaning of the

Fourth Amendment only if, in view of all of the circumstances

surrounding the incident, a reasonable person would have

believed that he was not free to leave.” United States v.

Mendenhall, 446 U.S. 544, 554 (1980). “It must be recognized

that whenever a police officer accosts an individual and

restrains his freedom to walk away, he has ‘seized’ that

person.” Terry v. Ohio, 392 U.S. 1, 16 (1968).
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 9

     Generally, warrantless searches and seizures are per se

unreasonable under the Fourth Amendment. United States v.

Williams, 413 F.3d 347, 351 (3d Cir. 2005). However, there are

several exceptions to this rule. “[A]n officer may, consistent

with the Fourth Amendment, conduct a brief, investigatory stop

when the officer has a reasonable, articulable suspicion that

criminal activity is afoot.” Illinois v. Wardlow, 528 U.S. 119,

123 (2000) (citing Terry v. Ohio, 392 U.S. 1, 30 (1968)).

“[R]easonable suspicion unequivocally demands that the detaining

officers must have a particularized and objective basis for

suspecting the particular person stopped for criminal activity.”

United States v. Bey, 911 F.3d 139, 145 (3d Cir. 2018). To

establish reasonable suspicion, “[an] officer must be able to

articulate more than an ‘inchoate and unparticularized suspicion

or “hunch”’ of criminal activity.” Wardlow, 528 U.S. at 123-24

(quoting Terry, 392 U.S. at 27). As the Third Circuit has

explained

     [t]he Supreme Court has repeatedly recognized that a
     reasonable suspicion may be the result of any
     combination of one or several factors: specialized
     knowledge and investigative inferences (United States v.
     Cortez), personal observation of suspicious behavior
     (Terry v. Ohio), information from sources that have
     proven to be reliable, and information from sources that
     -- while unknown to the police -- prove by the accuracy
     and intimacy of the information provided to be reliable
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 10

     at least as to the details contained within that tip
     (Alabama v. White).

United States v. Nelson, 284 F.3d 472, 478 (3d Cir. 2002). “The

ultimate question is whether the record is sufficient to

establish that police had a reasonable suspicion based on

articulated facts that would justify the search or seizure of

the individual in question.” Bey, 911 F.3d at 145.

     Generally, evidence obtained following a violation of a

defendant’s constitutional rights will be suppressed as “fruit

of the poisonous tree.” United States v. Mosley, 454 F.3d 249,

269 (3d Cir. 2006) (applying exclusionary rule based on illegal

seizure in violation of the Fourth Amendment). Such “fruits”

include both statements made in the wake of an unconstitutional

arrest, Brown v. Illinois, 422 U.S. 590, 605 (1975) (suppressing

two voluntary statements as fruits of an illegal arrest), as

well as physical evidence, Mosley, 454 F.3d at 269 (suppressing

guns discovered pursuant to an illegal traffic stop).

                                   III. ANALYSIS

     Rivera Gomez and Recio-Fernandez argue that the Government

seized them in violation of the Fourth Amendment when CBP

officers questioned them without any individualized suspicion as

they disembarked the ferry. Rivera Gomez and Recio-Fernandez

argue that any evidence subsequently obtained as the result of
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 11

the unconstitutional seizure must be excluded as fruit of the

poisonous tree. The Court will first assess whether Rivera Gomez

and Recio-Fernandez were seized.

     In United States v. Silveus, 542 F.3d 993 (3d Cir. 2008),

this Court had occasion to address the seizure of passengers

disembarking the ferry at the Red Hook terminal. In that case,

Dorsainvil Jean (“Jean”) was required to self-report to

government officials for deportation. Jean failed to report as

required. Id. at 997. Immigration officials went to Jean’s

residence. Id. Jean was not found there. Id.

     Thereafter, Immigration and Customs Enforcement (“ICE”)

Agent Michael Harrison (“Harrison”) reported that he received a

tip from an anonymous informant. Id. The informant stated that

Jean and Rozaline Silveus (“Silveus”) were in St. John to pick

up illegal aliens and transport them in Silveus’s SUV to St.

Thomas via car ferry. Id. Additionally, the informant identified

both Jean and Silveus by name and identified the license plate

number and color of Silveus’s SUV. Id. At a suppression hearing,

Agent Harrison testified that he had received a similar tip from

a person with an identical voice two weeks earlier, leading him

to believe that the informant was the same person. Id.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 12

     As a result of that tip, two agents were dispatched to the

Red Hook ferry terminal to intercept the ferry from St. John.

Id. When the ferry arrived, the agents prevented all passengers

from disembarking, then boarded the boat and located the SUV

that had been identified by the informant. Id. Silveus was

subsequently arrested, charged, and tried for aiding and

abetting the transportation of illegal aliens. Silveus moved to

suppress evidence seized from her car arguing that the initial

seizure of the ferry violated the Fourth Amendment. Id. at 998.

This Court denied the motion to suppress.

     On appeal, the Third Circuit affirmed. First, the Third

Circuit found that Silveus was seized when “agents, through a

show of authority, prevented Silveus from disembarking the

ferry.” Silveus, 542 F.3d at 999 (citing Mosley, 454 F.3d at 253

(‘[I]t is settled law that a traffic stop is a seizure of

everyone in the stopped vehicle.’)). Nonetheless, the Third

Circuit held the seizure to be constitutional because it was

based on reasonable suspicion.

     Here, passengers were required to present identification

and answer CBP officers’ questions as the passengers disembarked

the ferry. The United States contends that the passengers were

free to disregard the CBP officers’ questions and walk away.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 13

However, the testimony elicited at the October 29, 2018, omnibus

hearing flatly contradicts such a position. Indeed, McCoy

testified that disembarking passengers were not free to go until

they had satisfied the inquiries of the CBP officers:

     Q: But in the operation were any passengers encountered who
     did not have forms of United States identification?

     A: Yes, sir.

     Q: And tell us what was done with these individuals?

     A: If you could not present any identification or suffice
     the questioning of the officer in regards to citizenship,
     then you were placed, you were temporarily detained and sat
     off to the side for further questioning and system checks.

Tr. of Omnibus Hr’g 11:24-12:8, October 29, 2018. To the extent

there was any doubt as to whether the passengers were free to

refuse to answer questions and walk away, McCoy clarified that

they were not.

     THE COURT: Okay. And was anyone told that they could
     refuse to answer your questions or refuse to go
     through the inquiry?

     THE WITNESS: They were not told at the time. No sir.

     THE COURT: Okay. And the people who were disembarking,
     were they required to be, or was it your requirement
     that they had to answer your questions failing which
     they would be set aside for further questioning?

     THE WITNESS: Yes, sir.

Tr. of Omnibus Hr’g 63:2-12, October 29, 2018. Those

circumstances fall squarely within the contours of a Fourth
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 14

Amendment seizure. Compare Terry, 392 U.S. at 16 (stating that

“[i]t must be recognized that whenever a police officer accosts

an individual and restrains his freedom to walk away, he has

‘seized’ that person”); with Mendenhall, 446 U.S. at 554 (noting

that “as long as the person to whom questions are put remains

free to disregard the questions and walk away” there has been no

Fourth Amendment seizure). Indeed, in view of all the attendant

circumstances, including the CBP show of authority coupled with

the requirement of a satisfactory answer as a prerequisite to

freedom, Rivera Gomez and Recio-Fernandez were seized just as

Rozaline Silveus was in United States v. Silveus.

     Having determined that Rivera Gomez and Recio-Fernandez

were seized, the Court will address whether that seizure was

constitutionally permissible.

     In Terry v. Ohio, 392 U.S. 1 (1968), a patrolling law

enforcement officer in downtown Cleveland observed John Terry

(“Terry”) and Richard Chilton (“Chilton”) walk past a store

window, peer into the window, and return to the same street

corner about twelve times. Terry, 392 U.S. at 6. After following

Terry and Chilton down another street, where they met another

man, the officer approached the three men to investigate. Id.

The officer identified himself as a police officer and asked for
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 15

the mens’ names. Id. at 6-7. When the men mumbled a response,

the officer grabbed Terry and patted down the outside of his

clothing. Id. at 7. The officer felt a pistol in Terry’s pocket.

Id. Thereafter, the officer seized the gun and arrested Terry.

Id. Subsequently, Terry was charged with carrying a concealed

weapon. Id.

     Terry moved to suppress the gun. Terry asserted that he was

subject to an unconstitutional search and seizure lacking

probable cause. The United States Supreme Court found that the

stop and frisk of Terry was constitutionally permissible,

holding that where an officer has a reasonable, articulable

suspicion that “criminal activity may be afoot,” the officer may

conduct a brief investigatory stop and limited search for

weapons. Id. at 30.

     Such reasonable suspicion may be developed through

anonymous tips from informants. Adams v. Williams, 407 U.S. 143,

147 (1972). In the context of anonymous tips, the Supreme Court

has made clear that “an informant’s ‘veracity,’ ‘reliability,’

and ‘basis of knowledge’ . . . [are] ‘highly relevant in

determining the value of his report.’” Alabama v. White, 496

U.S. 325, 328 (1990) (quoting Illinois v. Gates, 462 U.S. 213,

230 (1983)). Of course, “an anonymous tip alone seldom
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 16

demonstrates the informant’s basis of knowledge or veracity.”

White, 496 U.S. at 329. That is because “ordinary citizens

generally do not provide extensive recitations of the basis of

their everyday observations,” and an anonymous tipster’s

veracity is “‘by hypothesis largely unknown, and unknowable.’”

Id. Nevertheless, there are situations in which an anonymous

tip, suitably corroborated, can demonstrate “sufficient indicia

of reliability to provide reasonable suspicion to make [an]

investigatory stop.” Id. at 327.

     In Alabama v. White, 496 U.S. 325 (1990), an anonymous

tipster told the police that, at a particular time, Vanessa

White (“White”) would be driving from 235-C Lynwood Terrace

Apartments (the “apartment building”) to Dobey’s Motel (the

“motel”) in a brown Plymouth station wagon with a broken right

tail light. Id. at 327. The tipster further asserted that the

woman would be transporting cocaine. Id. After receiving the

tip, officers immediately proceeded to the apartment building.

Id. at 331. The officers observed a brown Plymouth station wagon

with a broken right tail light in the parking lot in front of

the apartment building. Id. at 327. Not long after arriving, the

officers observed a woman leave the apartment building and drive

away in the station wagon. Id. The officers stopped the station
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 17

wagon as it neared the motel. Id. After receiving consent to

search the car for cocaine, the officers found marijuana in the

car. Id. The officers arrested White. Id. During processing at

the station, the officers also found three milligrams of cocaine

in White’s purse. Id.

     White moved to suppress the drugs. White asserted that she

was subject to an unconstitutional stop under the standard

articulated in Terry. The Supreme Court held that the officers’

corroboration of the car description, departure time, departure

location, and destination made the anonymous tip sufficiently

reliable to create reasonable suspicion of criminal activity.

Although it was a “close case,” id. at 332, by accurately

predicting future behavior, the tipster demonstrated “a special

familiarity with respondent’s affairs,” id., which in turn

implied that the tipster had “access to reliable information

about that individual’s illegal activities.” Id. The Supreme

Court also recognized that an informant who is proved to tell

the truth about some things is more likely to tell the truth

about other things, “including the claim that the object of the

tip is engaged in criminal activity.” Id. at 331 (citing

Illinois v. Gates, 462 U.S. 213, 244 (1983)).
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 18

     By contrast, in Florida v. J. L., 529 U.S. 266 (2000), the

Supreme Court determined that no reasonable suspicion arose from

a bare bones tip that a young black male in a plaid shirt

standing at a bus stop was carrying a gun. Id. at 268. The

tipster did not explain how he knew about the gun. Id. at 271.

The tipster also did not suggest that he had any special

familiarity with the young man’s affairs. Id. Additionally, the

tipster was unknown and thus unaccountable if his allegations

turned out to be fabricated. Id. As a result, police had no

basis for believing “that the tipster ha[d] knowledge of

concealed criminal activity.” Id. at 272. Furthermore, the tip

included no predictions of future behavior that could be

corroborated to assess the tipster’s credibility. Id. at 271.

Accordingly, the Supreme Court concluded that the tip was

insufficiently reliable to justify a stop and frisk.

     The Third Circuit has summarized which specific features of

tips indicate reliability. When assessing a tip for sufficient

indicia of reliability, the trial court should consider whether:

     (1) The tip information was relayed from the informant
     to the officer in a face-to-face interaction such that
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 19

     the officer had an opportunity to appraise the witness’s
     credibility through observation.

     (2) The person providing the tip can be held responsible
     if her allegations turn out to be fabricated.

     (3) The content of the tip is not information that would
     be available to any observer. A not truly anonymous tip
     is accorded greater weight when the specific details of
     language, type of activity and location matched a
     pattern of criminal activity known to the police, but
     not to the general public, and the tip could not have
     been generated by the general public, nor based solely
     on observation.

     (4) The person providing the information has recently
     witnessed the alleged criminal activity.

     (5) The tip predicts what will follow, as this provides
     police the means to test the informant’s knowledge or
     credibility. Predictive information is also useful in
     that it can reflect particularized knowledge.

United States v. Brown, 448 F.3d 239, 249-50 (3d Cir. 2006)

(internal quotation marks and citations omitted).

     The Third Circuit has cautioned that “[r]easonable

suspicion, . . . requires that there must be some reason to

believe not only that the caller was honest but also that he was

well informed.” Brown, 448 F.3d at 250 (internal quotation marks

and citations omitted). “[O]ne citizen’s subjective feelings

are not enough to justify the seizure of another where the

objective facts do not point to any articulable basis for

suspicion.” Johnson v. Campbell, 332 F.3d 199, 210 (3d Cir.

2003). Additionally, the Third Circuit has explained that, when
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 20

evaluating the reliability of tips from a known source, the

underlying principles from the anonymous tip context may also be

used. Brown, 448 F.3d at 249.

     Silveus is again informative on the question of whether the

officers had reasonable suspicion based on the tips received.

There, the Third Circuit found that the Terry stop was

constitutionally permissible based on the reliability of the

tip, explaining that

     [t]he anonymous informant identified Jean and Silveus by
     name, placed them together, and identified Silveus’s car
     by color and license plate number. The tip appeared to
     be reliable, given that it was corroborated by the
     agents’ prior knowledge.

     . . .

     Unlike the tip in J.L., the anonymous tipster in the
     present case provided information already known to the
     agents about ongoing criminal activity: Jean’s continued
     failure to report for deportation. The informant also
     stated that Jean and Silveus were together in Silveus’s
     vehicle. Given the agents’ prior knowledge of the close
     relationship between Silveus and Jean, these details
     permitted a reasonable belief that the tip was in fact
     accurate. In short, when the tipster identified Jean,
     Silveus, and Silveus’s vehicle, given the agents’ prior
     knowledge, we believe they had a reasonable, articulable
     suspicion that criminal activity [was] afoot and they
     were justified in stopping Silveus from disembarking the
     ferry so that they could investigate further.

Id. at 1000-01 (internal quotation marks and citations omitted).
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 21

     Here, CBP had information that individuals were coming from

the direction of the British Virgin Islands and being dropped

off on the beaches of St. John.

     THE COURT: What is the intelligence from Marine
     Interdiction? What is it based on?

     THE WITNESS: That Go-Fast boats were coming from foreign,
     the British Virgin Islands, and landing in St. John and
     passengers or people disembarking or jumping off the boat
     and fleeing into the bushes or walking along the roads
     towards the Cruz Bay area.

Tr. of Omnibus Hr’g 61:6-12, October 29, 2018. McCoy testified

that CBP targeted the last two ferries to depart St. John based

on the tips from local St. Johnians:

     THE COURT: And what intelligence is there about the last
     two ferries? Where is that from, and what is it?

     THE WITNESS: That intelligence was from the locals stating
     that these illegals were boarding the last two ferries and
     coming down, as opposed to the normal residents that the
     St. Johnians have seen. I’m assuming this is what it was.

     THE COURT: You said you’re assuming.

     THE WITNESS: Yes, sir.

     THE COURT: I don’t want you to assume. I need to know what
     you know. You understand?

     THE WITNESS: Okay. That the residents were stating that the
     last two ferries were being used by illegals to come down
     to St. Thomas from St. John.

Tr. of Omnibus Hr’g 61:13-62:2, October 29, 2018.

     Significantly, the government failed to present any

evidence that CBP on its own, or in conjunction with the tips
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 22

from local St. Johnians, had generated evidence that any person

on the targeted ferry had: (1) been identified specifically as

an illegal immigrant; (2) been identified by a particular

physical description as being involved in criminal activity; or

(3) been placed in a chain of circumstances from which one could

conclude that such a specific person was involved in criminal

activity.

     THE COURT: What, if anything, did your agency undertake to
     establish whether or not the people getting off of the
     boats were legally in the United States or illegal
     migrants?

     THE WITNESS: Just what we were doing that evening.

     THE COURT: No. My question is a little more precise than
     that. As I understand it, what you said is that your agency
     received calls from locals. I presume that means St.
     Johnians, correct?

     THE WITNESS: Yes, sir.

     THE COURT: Okay. That there were migrants. I presume that
     means illegal migrants, correct?

     THE WITNESS: Yes, sir.

     THE COURT: Okay. How is it that your agency understood or
     believed that the people, that the local St. Johnians saw
     getting off of the boat were illegal migrants?

     THE WITNESS: By looking at an individual you cannot tell.3
     So with what you’re asking, how do the St. Johnians know if
     they are legal or not, correct?



3 As seemingly recognized by McCoy as an inherent problem with the tips from
the local St. Johnians, racial or ethnic appearance alone is not grounds for
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 23

     THE COURT: My question is, what did your agency do to
     establish that?

     THE WITNESS: Oh, we heightened our enforcement on the
     water.

     THE COURT: But my question is, what did you do to verify,
     corroborate, or have anything that would raise the level of
     the suspicion of the local St. Johnians; what, if anything,
     did your agency do?

     THE WITNESS: With that question, I’m not really sure what
     the agency did.

Tr. of Omnibus Hr’g 18:24-20:4, October 29, 2018.

     CBP relied on these tips from local St. Johnians to target

the ferry terminals for immigration enforcement. Accordingly,

the Court will assess the reliability of those tips under the

framework outlined by the Third Circuit in Brown.

     First, there is no record evidence that any St. Johnians

provided any information to CBP through a face-to-face

interaction. Thus, CBP did not have an opportunity to appraise

the credibility of the local St. Johnians through observation.




reasonable suspicion that an individual is an illegal alien. See United
States v. Brignoni-Ponce, 422 U.S. 873, 886 (1975) (“We cannot conclude that
[the apparent Mexican ancestry of the occupants in a car] furnished
reasonable grounds to believe that the three occupants were aliens.”).
Additionally, in the civil removal context, the Third Circuit has cited the
Second Circuit with approval, noting that “even where the seizure is not
especially severe, it may nevertheless qualify as an egregious
[constitutional] violation if the stop was based on race (or some other
grossly improper consideration).” Oliva-Ramos v. AG of the United States, 694
F.3d 259, 278 (3d Cir. 2012) (quoting Almeida-Amaral v. Gonzales, 461 F.3d
231, 235 (2d Cir. 2006)).
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 24

Second, the local St. Johnians who provided the tips were

unnamed sources--simply referred to by McCoy as “locals,” “local

St. Johnians,” or “residents.” Tr. of Omnibus Hr’g, October 29,

2018. There was no record evidence to suggest that such tipsters

could be held accountable if the allegations turned out to be

fabricated. Third, there is no evidence that the tips contained

any particular description of the individuals observed or any

intimate or particularized information that was unavailable to

the general public. Fourth, the Government provided no testimony

regarding when the local St. Johnians observed the alleged

criminal activity, nor whether any tips were received on August

27, 2018--the date on which Rivera Gomez and Recio-Fernandez

were seized. Finally, the tips contained no predictive value

corroborated by CBP.

     Considering the totality of the circumstances present in

this case, the tips from the local St. Johnians were completely

devoid of sufficient indicia of reliability to support a

reasonable suspicion that Rivera Gomez and Recio-Fernandez in

particular had illegally entered the United States. Thus, their

seizure was unreasonable and constitutionally impermissible. See

Terry, 392 U.S. 1; Brown, 448 F.3d 239.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 25

     Where a seizure suffers for want of reasonable suspicion it

is ordinarily unconstitutional. City of Indianapolis v. Edmond,

531 U.S. 32, 37 (2000). Even so, invalidation of that seizure

may not always be a foregone conclusion.

     Indeed, while the Supreme Court has recognized that “[a]

search or seizure is ordinarily unreasonable in the absence of

individualized suspicion of wrongdoing,” City of Indianapolis v.

Edmond, 531 U.S. 32, 37 (2000), the Supreme Court, albeit with

an air of cautionary disinclination, has “recognized only

limited circumstances in which the usual rule does not apply.”

Id.; United States v. Hartwell, 436 F.3d 174, 178 (3d Cir. 2006)

(quoting City of Indianapolis v. Edmond, 531 U.S. 32, 37

(2000)). There are two limited exceptions, special-needs and

administrative search cases. Ashcroft v. al-Kidd, 563 U.S. 731,

736 (2011).

     The circumstances here do not implicate administrative

investigations. Rather, they arguably implicate illegal border

migration. As such, the United States asserts that the seizure

was permissible because a border was involved. Indeed, the

United States relies on a seminal illegal border migration case,
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 26

United States v. Martinez-Fuerte, 428 U.S. 543 (1976), to

support its assertion.4



4 The United States also asserts that the encounter that Rivera Gomez and
Recio-Fernandez had with CBP was “consensual . . . involving no coercion or
detention,” see Government’s Mot. to Den. Defs.’ Mot. to Suppress at 3, and
was not a seizure.
  The United States relies on INS v. Delgado, 466 U.S. 210 (1984), to support
its position. That reliance is misplaced. To begin, in Delgado the
Immigration and Naturalization Service (“INS”) agents obtained search
warrants that were founded on probable cause. Delgado, 466 U.S. at 212. The
search warrants, while not naming any particular individuals sought,
permitted the INS officers to enter the factory to search for persons who
were illegal aliens. Int'l Ladies' Garment Workers' Union, AFL-CIO v. Sureck,
681 F.2d 624, 627 n.5 (9th Cir. 1982), rev'd sub nom. I.N.S. v. Delgado, 466
U.S. 210 (1984). INS agents positioned themselves near the exits while other
agents dispersed throughout the factory to question employees. Delgado, 466
U.S. at 212. The workers were not prevented by the agents from moving about
the factory. Id. at 218. There was no evidence in the record indicating that
the INS intended to prevent people from leaving. Id.
  The Supreme Court held that the work force as a whole was not seized within
the meaning of the Fourth Amendment by the conduct of the INS agents. Id. at
219; compare Florida v. Royer 460 U.S. 491, 501 (1983) (explaining that
“asking for and examining Royer's ticket and his driver's license were no
doubt permissible in themselves” under the Fourth Amendment) with Brown v.
Texas, 443 U.S. 47, 52 (1979) (holding that absent some reasonable suspicion
of misconduct, the detention of the defendant to determine his identity
violated the defendant’s Fourth Amendment right to be free from an
unreasonable seizure). Because the Court found that none of the Respondents
were seized, it did not address the issue of individual questioning. The
Court did observe that where a “person refuses to answer and the police take
additional steps -- such as those taken in Brown -- to obtain an answer, then
the Fourth Amendment imposes some minimal level of objective justification to
validate the detention or seizure.” Delgado, 466 U.S. at 216-217.
  Unlike the law enforcement agents in Delgado, the CBP agents who were
involved in Operation Get A Grip elected to forego any kind of warrant that
would necessitate judicial scrutiny before launching their operation. There
was no particularized information regarding the ferry targeted by CBP on
August 27, 2018. Additionally, CBP agents required the departing passengers
to answer the agents’ questions. If passengers could not present
identification or satisfy the questioning of the CBP officers, those
passengers were further detained. It is difficult to reconcile the United
States’s assertion that such an encounter was consensual and involved no
coercion or detention with the objective facts, which suggest the contrary,
as evident in McCoy’s testimony. See Tr. of Omnibus Hr’g 62:16-63:12, October
29, 2018. Indeed, the Court is persuaded that the United States’s argument is
incapable of reconciliation with McCoy’s testimony precisely because the
government’s admitted position was that freedom to leave was conditioned on
satisfying a law enforcement officer’s questions.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 27

     To appreciate the reach of Martinez-Fuerte, a brief review

of that case and several illegal border migration cases is

warranted.

     In a sequence of cases, the Supreme Court addressed the

constitutionality of searches and seizures related to border

migration. “In delineating the constitutional safeguards

applicable in particular contexts, the [Supreme] Court has

weighed the public interest against the Fourth Amendment

interest of the individual.” Id. at 555.

     In United States v. Brignoni-Ponce, 422 U.S. 873, 878–80

(1975), the Supreme Court held that roving patrols may briefly

seize the occupants of a vehicle if the officers have reasonable

suspicion that the occupants are illegal immigrants. Analyzing

the government’s interest, the Supreme Court explained:

     The Government makes a convincing demonstration that the
     public interest demands effective measures to prevent
     the illegal entry of aliens at the Mexican border.
     Estimates of the number of illegal immigrants in the
     United States vary widely. A conservative estimate in
     1972 produced a figure of about one million, but the INS
     now suggests there may be as many as 10 or 12 million
     aliens illegally in the country. Whatever the number,
     these aliens create significant economic and social
     problems, competing with citizens and legal resident
     aliens for jobs, and generating extra demand for social
     services. The aliens themselves are vulnerable to
     exploitation because they cannot complain of substandard
     working conditions without risking deportation.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 28

     The Government has estimated that 85% of the aliens
     illegally in the country are from Mexico. The Mexican
     border is almost 2,000 miles long, and even a vastly
     reinforced Border Patrol would find it impossible to
     prevent illegal border crossings. Many aliens cross the
     Mexican border on foot, miles away from patrolled areas,
     and then purchase transportation from the border area to
     inland cities, where they find jobs and elude the
     immigration authorities. Others gain entry on valid
     temporary border-crossing permits, but then violate the
     conditions of their entry. Most of these aliens leave
     the border area in private vehicles, often assisted by
     professional ‘alien smugglers.’ The Border Patrol’s
     traffic-checking operations are designed to prevent this
     inland movement. They succeed in apprehending some
     illegal entrants and smugglers, and they deter the
     movement of others by threatening apprehension and
     increasing the cost of illegal transportation.

Id. at 878-879 (internal citations omitted).

     The Supreme Court observed that “[r]oads near the border

carry not only aliens seeking to enter the country illegally,

but a large volume of legitimate traffic as well.” Id. at 882.

Relevant regulations limited the Border Patrol’s authority to

conduct roving patrols to within 100 miles of the border. If

allowed to conduct roving patrols with no individualized

suspicion, “Border Patrol officers could stop motorists at

random for questioning, day or night, anywhere within 100 air

miles of the 2,000-mile border, on a city street, a busy

highway, or a desert road, without any reason to suspect that

they have violated any law.” Id. at 883. The Supreme Court was

“not convinced that the legitimate needs of law enforcement
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 29

require this degree of interference with lawful traffic.” Id.

Accordingly, while the intrusion involved was “modest,” the

Supreme Court held such seizures must be justified by reasonable

suspicion. Id.

     In Martinez-Fuerte, 428 U.S. 543 (1976), the Supreme Court

addressed the constitutionality of permanent suspicionless

immigration checkpoints located within the United States. In

that case, the checkpoints were positioned on major highways at

points from 65 to 90 miles from the Mexican border. Id. at 549-

50. The checkpoints were all clearly labeled and attended by

officers in uniform. Addressing the government’s interest, the

Supreme Court explained:

     Our previous cases have recognized that maintenance of
     a traffic-checking program in the interior is necessary
     because the flow of illegal aliens cannot be controlled
     effectively at the border. We note here only the
     substantiality of the public interest in the practice of
     routine stops for inquiry at permanent checkpoints, a
     practice which the Government identifies as the most
     important of the traffic-checking operations. These
     checkpoints are located on important highways; in their
     absence such highways would offer illegal aliens a quick
     and safe route into the interior. Routine checkpoint
     inquiries apprehend many smugglers and illegal aliens
     who succumb to the lure of such highways. And the
     prospect of such inquiries forces others onto less
     efficient roads that are less heavily traveled, slowing
     their movement and making them more vulnerable to
     detection by roving patrols.

     A requirement that stops on major routes inland always
     be based on reasonable suspicion would be impractical
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 30

     because the flow of traffic tends to be too heavy to
     allow the particularized study of a given car that would
     enable it to be identified as a possible carrier of
     illegal aliens. In particular, such a requirement would
     largely eliminate any deterrent to the conduct of well-
     disguised smuggling operations, even though smugglers
     are known to use these highways regularly.

Id. at 556–57 (internal citations omitted).

     Addressing the individual’s interest, the Supreme Court

observed that, while undoubtedly a seizure, the checkpoints only

“involve[d] a brief detention of travelers” who were only asked

“a brief question or two” and sometimes asked to “produc[e] a

document evidencing a right to be in the United States.” Id. at

558 (internal quotation marks omitted). The concerns present in

Brignoni-Ponce were not applicable in the context of the

permanent checkpoints:

     First, the potential interference with legitimate
     traffic is minimal. Motorists using these highways are
     not taken by surprise as they know, or may obtain
     knowledge of, the location of the checkpoints and will
     not be stopped elsewhere. Second, checkpoint operations
     both appear to and actually involve less discretionary
     enforcement activity. The regularized manner in which
     established   checkpoints  are   operated  is   visible
     evidence, reassuring to law-abiding motorists, that the
     stops are duly authorized and believed to serve the
     public interest. The location of a fixed checkpoint is
     not chosen by officers in the field, but by officials
     responsible for making overall decisions as to the most
     effective allocation of limited enforcement resources.
     We may assume that such officials will be unlikely to
     locate a checkpoint where it bears arbitrarily or
     oppressively on motorists as a class. And since field
     officers may stop only those cars passing the
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 31

     checkpoint, there is less room for abusive or harassing
     stops of individuals than there was in the case of
     roving-patrol stops. Moreover, a claim that a particular
     exercise of discretion in locating or operating a
     checkpoint is unreasonable is subject to post-stop
     judicial review.

Martinez-Fuerte, 428 U.S. at 559.

     The sine qua non for a suspicionless seizure of a traveler

is evidence that the route taken by the traveler is one that is

regularly used for illicit movement of illegal aliens. Martinez-

Fuerte, 428 U.S. at 562 n.15. The same concerns that belie the

validity of the tip in this case are manifest in, and bedevil,

any claim that the commercially operated and regularly scheduled

St. John ferry to St. Thomas is a well-known route for illegal

aliens.

     Here, the Government presents only the uncorroborated

claims of the local St. Johnians that the ferry between St.

Thomas and St. John was being used by illegal immigrants.

Significantly, the Government failed to adduce any evidence that

the ferry has been used for such a purpose. Moreover, there is

no evidence regarding the frequency or veracity of such tips. As

such, there is scant evidence to determine the regularity with

which the St. John to St. Thomas ferry might be used for the

illicit movement of illegal aliens, let alone the reliability of
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 32

that information. As McCoy testified on multiple occasions, CBP

had no particular information regarding any specific ferry.

      THE COURT: How is it that you were aware that the
      particular ferry that you searched was one that was, that
      would have migrants on it?

      THE WITNESS: We weren’t.

Tr. of Omnibus Hr’g 16:22-25, October 29, 2018. Additionally,

the Government presented no evidence that any illegal immigrants

have previously been apprehended disembarking the ferry. This

evidence is insufficient to support the contention that

significant numbers of illegal aliens regularly use the ferry

between St. Thomas and St. John.

      Here, no heavy flow of traffic makes it impractical for law

enforcement to develop reasonable suspicion through observation

of, or questioning without seizing, individuals. In this case,

the CBP seized approximately 30 to 40 passengers disembarking

the St. John to St. Thomas ferry. The Government provides no

evidence why the CBP officers would not have ample opportunity

to develop reasonable suspicion for a Terry stop of any specific

individual.5




5 Additionally, there is no evidence that the ferry between St. Thomas and St.
John functions as an “important highway” offering “a quick and safe route to
the interior.” Martinez-Fuerte, 428 U.S. at 557.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 33

     Finally, the government’s reliance on border law

jurisprudence overlooks a threshold requirement--the crossing of

a border. That threshold requirement is not satisfied here.

Indeed, this Court previously has held that there is no border

between St. Thomas and St. Croix. United States v. Rivera, No.

2014-31, 2014 U.S. Dist. LEXIS 151950, at *2-5 n.4 (D.V.I. Oct.

23, 2014) (“Although Congress has erected a border between the

Virgin Islands and the ‘rest of the United States,’ it has not

erected one between St. Croix and St. Thomas.”) (citations

omitted). That holding has equal application between St. Thomas

and St. John. In sum, there is no border between the several

islands that comprise the United States Virgin Islands.

Additionally, the United States appears to have previously

acknowledged as much in Silveus. Silveus, 542 F.3d at 999 n.3

(noting that “the government distanced itself from [an

alternate] holding [that the search was a proper border search],

presumably because the ferry was traveling between two United

States ports.”). Thus, the seizure without particularized

suspicion, of travelers between two United States ports--St.

John and St. Thomas--finds no safe harbor in the special needs

exception found in border law jurisprudence.
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 34

                               IV.   CONCLUSION

     The government launched Operation Get A Grip largely on the

strength of CBP observation of individuals suspiciously

disembarking from boats on St. John beaches, coupled with claims

of anonymous local St. Johnians that illegal migrants were on

the ferry traveling between St. John and St. Thomas. The claims

about the legal status of individual travelers on the ferry that

CBP attributes to local St. Johnians are generalized, vague, and

conclusory. They fail to address any number of questions,

including: who is the tipster; which traveler is an illegal

migrant; how does the local St. Johnian know any given

individual is an illegal migrant; how is an unknown individual’s

disembarkation from a boat on a beach at an undefined time

connected to a particular person on the targeted ferry; and,

when did the tipster acquire the information.

     To be sure, the government has offered some general

information of suspicious activity. However, the government has

failed to offer any particularized evidence that any person who

suspiciously disembarked on a beach is connected to any person

on the targeted ferry. Indeed, without more, random individuals

on a ferry could be targeted based on appearance. While the

arrest of illegal entrants may invite post hoc rationalization,
United States v. Gomez
Criminal No. 2018-31
United States v. Recio-Fernandez
Criminal No. 2018-32
Order
Page 35

that invitation must be declined to the extent the seizure is

predicated on subjective feelings as, absent an articulable

basis, “one citizen’s subjective feelings are not enough to

justify the seizure of another.” Johnson, 332 F.3d at 210.

     The Court is not unmindful that at the core of this matter,

law enforcement officers engaged in an effort to arrest illegal

activity. However laudable the impetus for such efforts, they

cannot proceed in a manner that is untethered to the

Constitution. While the end--the arrest of individuals who may

be illegally in the country--may seem valuable, it does not

justify the means--the suspicionless seizure of individuals in

violation of the Fourth Amendment. If it did, the thing that

should be valued--the Constitution--would be diminished.

     The premises considered, it is hereby

     ORDERED that Rivera Gomez’s and Recio-Fernandez’s motions

to suppress are GRANTED; and it is further

     ORDERED that the physical evidence and statements recovered

as a result of the suspicionless seizures on August 27, 2018,

are SUPPRESSED.



                                   S\
                                        Curtis V. Gómez
                                        District Judge
